Exhibit 10.5(b)

Joint Venture Contract for Leshan Phoenix Semiconductor Company Limited

Amendment Agreement

This Amendment Agreement (this “Agreement”) is made on September 29, 2014,
between and by:

LESHAN RADIO COMPANY LTD., an enterprise legal person established and existing
under the laws of the People’s Republic of China, with its legal address at 287
West People’s Road, Shizhong District Leshan, Sichuan Province 614000, People’s
Republic of China (“Party A”); and

ON SEMICONDUCTOR (CHINA) HOLDING, LLC, a company established and existing under
the laws of the State of Delaware, U.S.A., with its registered address at 1209
Orange Street, Wilmington, Delaware, 19801, U.S.A. (“Party B”).

Party A and Party B shall hereinafter individually be referred to as a “Party”
and collectively as the “Parties”.

WHEREAS:

 

  1. Party A and Party B entered into the Joint Venture Contract and relevant
appendixes on April 20, 2006 and the supplementary agreement of the Joint
Venture Contract as of December 17, 2013 (“Supplementary Agreement I”, together
with the Joint Venture Contract referred as “Contract”);

 

  2. The Parties agree and enter into an equity transfer agreement as of the
execution date of this Agreement, in which, Party A desires to sell to Party B,
and Party B wishes to purchase from Party A, Party A’s 10% equity interest in
the Company (the “Equity Transfer”). As a result of the Equity Transfer, Party B
will own 80%, and Party A 20% of the equity interest in the Company’s Registered
Capital.

NOW THEREFORE, after friendly consultations conducted in accordance with the
principle of equality and mutual benefit, the Parties have agreed to amend the
Contract as follows:



--------------------------------------------------------------------------------

1. Article 2.01 of the Contract shall be changed to be:

“2.01 The Parties

The Parties to this Contract are:

(a) Party A, Leshan Radio Company, Ltd., a Chinese limited liability company
registered in Leshan, Sichuan Province, China, with its legal address at 287
West People’s Road, Leshan, Sichuan Province, China.

Legal Representative of Party A:

 

Name:

   Mr. Pan Min-Zhi

Position:

   Chairman of the Board

Nationality:

   Chinese

(b) Party B, SCG (China) Holding Corporation, a company established and existing
under the laws of the State of Delaware, U.S.A., with its registered address at
1209 Orange Street, Wilmington, Delaware, 19801, U.S.A.

Legal Representative of Party B:

 

Name:

   Mr. Keith Jackson

Position:

   Chairman of Board of Directors & President

Nationality:

   American”

 

2. The Parties agree that Article 3.01 (b) of the Contract shall be changed to
be:

“(b) The legal address of the Company shall be No. 289 West People’s Road,
Shizhong District, Leshan, Sichuan Province, China.”

 

3. The Parties agree that Article 5.03 of the Contract shall be changed to be:

“(a) Party A’s contribution to the registered capital of the Company shall be
Twenty Million Three Hundred and Seventy-two Thousand United States Dollars (US$
20,372,000), representing a twenty percent (20%) share of the registered capital
of the Company. Party A’s contribution to the registered capital shall include
the land use rights of a parcel of land and the building thereon located at
No. 27, West People’s Road , Shizhong District, Leshan City and currently used
for Expatriate Apartments valued at One Hundred Sixty Thousand United States
Dollars (US$160,000).

 

2



--------------------------------------------------------------------------------

(b) Party B’s contribution to the registered capital of the Company shall be
Eighty-One Million Four Hundred Eighty-Eight Thousand United States Dollars (US$
81,488,000) representing a eighty percent (80%) share of the registered capital
of the Company.

(c) As of the execution date of this Agreement, each Party has paid up all
payable contribution.”

 

4. The Parties agree that all provisions under Article 5.04 of the Contract
(5.04 Payment of Registered Capital and Conditions Precedent thereto) shall be
intentionally deleted and not applicable any more.

 

5. The Parties agree that Article 9.01 (a) of the Contract shall be changed to
be:

“(a) The Board shall consist of nine (9) directors, two (2) of whom shall be
appointed by Party A, and seven (7) of whom shall be appointed by Party B. At
the time this Contract is executed and each time a director is appointed, each
Party shall notify in writing to the other Party the names of its appointee(s).”

 

6. The Parties agree that Article 18.03(b) of the Contract shall be changed to
be:

“(b) The liquidation committee shall consist of five (5) members, of which one
(1) member shall be nominated by Party A, and four (4) members including the
chairman of the liquidation committee shall be nominated by Party B. Members of
the liquidation committee may, but need not be, Board directors or senior
employees of the Company. When permitted by Chinese law or regulations, each
Party may also appoint professional advisors to be members of or to assist the
liquidation committee. The Board shall report the formation of the liquidation
committee to the department in charge of the Company. In principle, the
liquidation committee shall resolve all issues by consensus. In the event that
consensus cannot be reached, matters shall be decided by a majority vote of all
members of the liquidation committee.”

 

7. The Parties agree and acknowledge that this Agreement is an integral part of
the Contract, with the same legal effect. This Agreement shall be supplemental
and amendment to the terms and conditions of the Contract. Upon execution it
shall be binding upon the Parties and supersede any prior agreements relating to
the subject matter hereof. Other than as supplemented or amended by the
provisions of this Agreement, the Contract shall remain in full force and
effect, and the Parties rights and obligations thereunder shall remain valid and
unchanged.

 

3



--------------------------------------------------------------------------------

8. This Agreement is governed by the law of the PRC. Any dispute, controversy or
claim arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be resolved in
accordance with the dispute resolution arrangement under the Contract.

 

9. This Agreement becomes effective upon being signed by their respective
authorized representatives of the Parties and approved by the competent
authorities, and has the same term with the Contract.

 

10. This Agreement is being executed in Chinese and English. Both versions shall
have equal effect. There exist four execution copies of this Agreement in
Chinese and in English. Each Party holds two copies of both the Chinese and
English versions.

 

4



--------------------------------------------------------------------------------

Signing page

 

Leshan Radio Company, Ltd.  

/s/ PAN MIN-ZHI

  Legal Representative Signature  

Name: Mr. Pan Min-Zhi

Date: September 29, 2014

ON Semiconductor (China) Holding, LLC

 

/s/ KEITH JACKSON

  Legal Representative Signature)  

Name: Keith Jackson

Date: September 29, 2014

 

5